                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-00070-GCM
 ROSA GIL                                          )
 DANTE GIL
 ADA ARGUETA,
                                                   )
                Plaintiffs,                        )
                                                   )
    v.                                             )           ORDER
                                                   )
 LEANDER HOLSTON                                   )
 KIRSTJEN NIELSEN
 FRANCIS CISSNA,
                                                   )
                Defendants.                        )
                                                   )

         THIS MATTER COMES before this Court on Defendants’ Motion for Summary

Judgment. (Doc. No. 17). This matter arises under 8 U.S.C. §1421(c) which provides that judicial

review “shall be de novo, and the court shall make its own findings of fact and conclusions of law

and shall, at the request of the petitioner, conduct a hearing de novo on the application.” 8 U.S.C.

§1421(c). The Court finds that deciding the Motion for Summary Judgment on the papers would

be inconsistent with the statutory procedural requirements. As such, the Court DENIES

Defendants’ Motion for Summary Judgment. The Court will hold a de novo hearing in this matter

on April 2, 2019 at 2:00 p.m. After the hearing, the Court will make appropriate findings of fact

and conclusions of law as required by statute.

         SO ORDERED.

                                       Signed: April 1, 2019




                                                  1
